TABLE OF CONTENTS

Exhibit 10.1

NOTE AND WARRANT PURCHASE AGREEMENT

Dated as of July 2, 2009

among

NOVARAY MEDICAL, INC.

and

THE PURCHASERS LISTED ON EXHIBIT A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

            PAGE

ARTICLE I Purchase and Sale of Notes and Warrants

   1

Section 1.1

     Purchase and Sale of Notes    1

Section 1.2

     Warrants    1

Section 1.3

     Purchase Price and Closings    2 ARTICLE II Representations and Warranties
   3

Section 2.1

     Representations and Warranties of the Company    3

Section 2.2

     Representations, Warranties and Covenants of the Purchasers    8 ARTICLE
III Covenants    11

Section 3.1

     Securities Compliance    11

Section 3.2

     Registration and Listing    11

Section 3.3

     Inspection Rights    11

Section 3.4

     Compliance with Laws    12

Section 3.5

     Keeping of Records and Books of Account    12

Section 3.6

     Reporting Requirements    12

Section 3.7

     Amendments    12

Section 3.8

     Other Agreements    13

Section 3.9

     Distributions    13

Section 3.10

     Use of Proceeds    13

Section 3.11

     Reservation of Shares    13

Section 3.12

     Transfer Agent Instructions    13

Section 3.13

     Disposition of Assets    14

Section 3.14

     Reporting Status    14

Section 3.15

     Disclosure of Transaction    14

Section 3.16

     Pledge of Securities    14

Section 3.17

     Sarbanes-Oxley Act    15

Section 3.18

     Mergers and Acquisitions    15

Section 3.19

     Related Party Transactions    15

Section 3.20

     Additional Debt    15

Section 3.21

     Subsequent Events    16 ARTICLE IV Conditions    16

Section 4.1

     Conditions Precedent to the Obligation of the Company to Sell the Shares   
16

Section 4.2

     Conditions Precedent to the Obligation of the Purchasers to Purchase the
Shares    17 ARTICLE V Stock Certificate Legend    19

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.1

     Legend    19 ARTICLE VI Indemnification    20

Section 6.1

     Indemnification of Purchasers    20

Section 6.2

     Indemnification Procedure    20

Section 6.3

     Exclusive Remedy    21 ARTICLE VII Miscellaneous    21

Section 7.1

     Fees and Expenses    21

Section 7.2

     Specific Enforcement, Consent to Jurisdiction    21

Section 7.3

     Entire Agreement; Amendment    22

Section 7.4

     Notices    22

Section 7.5

     Rescission and Withdrawal Right    23

Section 7.6

     Waivers    23

Section 7.7

     Headings    23

Section 7.8

     Successors and Assigns    23

Section 7.9

     No Third Party Beneficiaries    23

Section 7.10

     Governing Law    23

Section 7.11

     Survival    24

Section 7.12

     Counterparts    24

Section 7.13

     Publicity    24

Section 7.14

     Severability    24

Section 7.15

     Further Assurances    24

 

EXHIBITS A.    Purchasers and Amounts B.    Form of Note C    Form of Warrant D.
   Form of Security Agreement E.    Certificate of Designation F.    Form of
Irrevocable Transfer Agent Instructions G.    Form of Warrant Amendments H.   
Form of Amendments to Employment Agreements I.    Form of Exchange Agreements

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NOTE AND WARRANT PURCHASE AGREEMENT

This NOTE AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is dated as of
July 2, 2009 by and among NovaRay Medical, Inc., a Delaware corporation (the
“Company”), and each of the Purchasers whose names are set forth on Exhibit A
hereto (individually, a “Purchaser” and collectively, the “Purchasers”).

The parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Notes and Warrants

Section 1.1 Purchase and Sale of Notes. Upon the following terms and conditions,
the Company shall issue and sell to the Purchasers and each of the Purchasers
shall purchase from the Company, senior secured 12% convertible bridge notes in
the aggregate principal amount of up to four million two hundred fifty thousand
dollars ($4,250,000) (the “Notes”). The Notes provide for mandatory conversion
upon the occurrence of a Qualified Financing (as defined in the Notes). The
Notes shall be substantially in the form attached hereto as Exhibit B. The
Company and the Purchasers are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”) or Section 4(2) of the
Securities Act.

Section 1.2 Warrants. Upon the following terms and conditions and for no
additional consideration, each of the Purchasers shall be issued Warrants, in
substantially the form attached hereto as Exhibit C (the “Warrants”), to
purchase up to the greater of (a) the number of shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) equal to the initial
principal amount of the Note of such Purchaser times a fraction of 6/$11,
rounded to the nearest whole share or (b) the number of shares of Common Stock
equal to the initial principal amount of the Note held by such Purchaser divided
by the price per share paid for the Qualified Financing Stock (as defined in the
Note) in the Qualified Financing (as defined in the Note). Any shares of Common
Stock issuable upon exercise of the Warrants (and such shares when issued) are
herein referred to as the “Warrant Shares.” The Warrants shall expire July 2,
2014 and shall have an initial exercise price equal to two dollars and
sixty-seven cents ($2.67) per share. The Company has authorized and has reserved
at least 1,650,000 shares of Common Stock and upon determining the number of
shares issuable upon exercise of the Warrants, covenants to continue to reserve,
free of preemptive rights and other similar contractual rights of stockholders,
such number of shares of Common Stock equal to one hundred ten percent (110%) of
the number of shares of Common Stock as shall from time to time be sufficient to
effect the exercise of the Warrants then outstanding. The Notes, the Warrants,
and the Warrant Shares are sometimes collectively referred to as the
“Securities.”

Section 1.3 Purchase Price and Closings. Subject to the terms and conditions of
this Agreement, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement, the Purchasers, severally but not jointly, agree to purchase the
Notes and the Warrants for an aggregate purchase price of up to four million two
hundred fifty thousand dollars ($4,250,000) (the “Purchase Price”). The initial
closing under this Agreement (the “Initial Closing”) shall take place on or
about July 2, 2009 (the “Initial Closing Date”). Following the Initial Closing
and until the earlier of (i) October 31, 2009 or (ii) such time that the Company
shall have issued Notes totaling $4,250,000 in principal, the Company shall have
the right, subject to the terms and conditions hereof, to issue Notes and
Warrants to existing Purchasers and additional persons who the Company shall be
authorized to add to and include in Exhibit A hereto, in such amounts as the
Company shall determine. Any additional person added to Exhibit A hereto, shall
be deemed a “Purchaser” for all purposes of this Agreement. The subsequent
closings under this Agreement shall take place upon the mutual agreement of the
Company and the additional Purchasers participating in such Subsequent Closings
(the “Subsequent Closings,” and the date of each such Subsequent Closing, a
“Subsequent Closing Date”). Each of the Initial Closing and the Subsequent
Closing are sometimes referred to in this Agreement as a “Closing” and the date
of any such closing, the “Closing Date”. The Initial Closing under this
Agreement shall take place at the offices of Vision Opportunity Master Fund,
LLP, 20 West 55th Street, 5th Floor, New York, NY 10019 at 10:00 a.m., New York
time; provided, that all of the conditions set forth in Article IV hereof and
applicable to the Initial Closing shall have been fulfilled or waived in
accordance herewith. In the event that the Company does not receive at least two
million seven hundred fifty thousand dollars ($2,750,000) in gross proceeds from
the Initial Closing on or prior to July 6, 2009, the Company may terminate this
Agreement, the Notes, the Warrants, the Warrant Amendments and the Security
Agreement upon written notice to the Purchasers. Subject to the terms and
conditions of this Agreement, at each Closing the Company shall deliver or cause
to be delivered to each Purchaser (x) its Notes for the principal amount set
forth opposite the name of such Purchaser on Exhibit A hereto, (y) its Warrants
to purchase such number of shares of Common Stock determined in accordance with
the formula set forth herein and (z) any other documents required to be
delivered pursuant to Article IV hereof. At each Closing, the applicable
Purchasers shall deliver the applicable Purchase Price by wire transfer to the
Company. In addition, the parties acknowledge that up to thirty-five thousand
($35,000) dollars of the Purchase Price funded on the Initial Closing Date shall
be deducted from the total amount otherwise payable to the Company, and paid
over to counsel for the Purchasers in payment of reasonable legal fees and out
of pocket expenses of the Purchasers’ counsel. The Company hereby grants to each
Purchaser in the Initial Closing the right of first offer to purchase Notes and
Warrants which the Company may propose to sell and issue from September 1, 2009
until October 31, 2009. In the event the Company proposes to undertake an
issuance of Notes and Warrants during the time period between September 1, 2009
and October 31, 2009, it shall give each Purchaser in the Initial Closing
written notice of its intention, describing the amount of such Notes and
Warrants and the terms upon which the Company proposes to issue the same. Each
such Purchaser shall have ten (10) days from the date of receipt of any such
notice to agree to purchase such Notes and Warrants upon the terms specified in
such notice by giving written notice to the Company and stating therein the
quantity of Notes and Warrants to be purchased. In the event that all of such
Notes and Warrants are not elected to be purchased by the Purchasers in the
Initial Closing within such ten (10) day period, the Company shall have until
October 31, 2009 to sell such Notes and Warrants not elected to be purchased
upon the terms no more favorable to the purchasers than specified in the
Company’s notice.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II

Representations and Warranties

Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser, as of the date hereof and as of each
Closing Date (except as set forth in the schedule of exceptions delivered by the
Company to a Purchaser at each Closing in which such Purchaser participates (the
“Schedule of Exceptions”) with each numbered Schedule corresponding to the
section number herein), as follows:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Except as set forth on Schedule 2.1(a), the Company and each of its subsidiaries
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect (as
defined in Section 2.1(c) hereof).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Notes, the Warrants,
the Security Agreement in the form attached hereto as Exhibit D (the “Security
Agreement”), the Irrevocable Transfer Agent Instructions (as defined in
Section 3.12), the Certificate of Designation of the Relative Rights and
Preferences of the Series A-1 Convertible Preferred Stock (the “Certificate of
Designation”), the Amendments to the Series A Warrants, and the Second
Amendments to the Series J-A Warrants (the “Warrant Amendments”) (collectively,
the “Transaction Documents”) and to issue and sell the Notes and the Warrants in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company.
The other Transaction Documents will have been duly executed and delivered by
the Company at the Closing. Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof are set forth on
Schedule 2.1(c) hereto. All of the outstanding shares of the Common Stock have
been duly and validly authorized. Except as set forth on Schedule 2.1(c) hereto,
no shares of Common Stock are entitled to preemptive rights or registration
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call relating to, or securities or rights convertible into, any
shares of

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

capital stock of the Company. Except as set forth on Schedule 2.1(c) hereto,
there are no contracts, commitments, understandings, or arrangements by which
the Company is or may become bound to issue additional shares of the capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company. Except as set forth on Schedule 2.1(c) hereto, the
Company is not a party to any agreement granting registration or anti-dilution
rights to any person with respect to any of its equity or debt securities.
Except as set forth on Schedule 2.1(c) hereto, the Company is not a party to,
and it has no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company. The offer and sale of all
capital stock, convertible securities, rights, warrants, or options of the
Company issued prior to the Closing complied with all applicable Federal and
state securities laws, and no stockholder has a right of rescission or claim for
damages with respect thereto which would have a Material Adverse Effect (as
defined below). The Company has furnished or made available to the Purchasers
true and correct copies of the Company’s Certificate of Incorporation as in
effect on the date hereof (the “Certificate”), and the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”). For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, prospects or financial condition of the Company and its
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise impair the ability of the Company to perform
any of its obligations under this Agreement in any material respect; provided,
however, that any adverse effect that that is caused primarily by conditions
generally affecting the U.S. economy shall be deemed not to be a Material
Adverse Effect.

(d) Issuance of Securities. The Notes and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and when
paid for and issued in accordance with the terms hereof, the Notes and Warrants
shall be validly issued and outstanding, free and clear of all liens,
encumbrances and rights of refusal of any kind. When the Warrant Shares are paid
for and issued in accordance with the terms of the Warrants, such shares will be
duly authorized by all necessary corporate action and validly issued and
outstanding, fully paid and nonassessable, free and clear of all liens,
encumbrances and rights of refusal of any kind and the holders shall be entitled
to all rights accorded to a holder of Common Stock.

(e) No Conflicts. Except as set forth on Schedule 2.1(e) hereto, the execution,
delivery and performance of the Transaction Documents by the Company, the
performance by the Company of its obligations thereunder and the consummation by
the Company of the transactions contemplated herein and therein do not and will
not (i) violate any provision of the Company’s Certificate or Bylaws,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
it or its properties or assets are bound, (iii) create or impose a lien,
mortgage, security interest, charge or encumbrance of any nature on any property
of the Company under any agreement or any commitment to which the Company is a
party or by which the Company is bound or by which any of its respective
properties or assets are bound, other than pursuant to the Transaction
Documents, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

property or asset of the Company or any of its subsidiaries are bound or
affected, except, in all cases other than violations pursuant to clauses (i) and
(iv) above, for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The business of the Company and its
subsidiaries is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity, except for possible violations which
singularly or in the aggregate do not and will not have a Material Adverse
Effect. The Company is not required under Federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the Notes, the Warrants and the Warrant Shares in
accordance with the terms hereof or thereof (other than (w) the Certificate of
Designation and the Certificate of Designation of the Relative Rights and
Preferences of the Series A Convertible Preferred Stock, as amended, (x) any
consent, authorization or order that has been obtained as of the date hereof,
(y) any filing or registration that has been made as of the date hereof or
(z) any filings which may be required to be made by the Company with the
Commission or state securities administrators subsequent to the Closing);
provided that, for purposes of the representation made in this sentence, the
Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Purchasers herein.

(f) Commission Documents, Financial Statements. Except as indicated on Schedule
2.1(f), the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Commission pursuant to
the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including material filed pursuant to Section 13(a) or
15(d) of the Exchange Act (all of the foregoing including filings incorporated
by reference therein being referred to herein as the “Commission Documents”).
The Company has delivered or made available to each of the Purchasers (through
the EDGAR system or otherwise) true and complete copies of the Commission
Documents. At the times of their respective filings, the Company has complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder and other federal,
state and local laws, rules and regulations applicable to such documents, and,
as of their respective dates, none of the Commission Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the Commission Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the Commission or other applicable rules
and regulations with respect thereto. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes), and fairly present in all material respects the
financial position of the Company and its subsidiaries as of the dates thereof
and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) No Material Adverse Change. Other than as disclosed in the Company’s
Commission Documents, since December 31, 2008, neither the Company nor any of
its subsidiaries has experienced or suffered any Material Adverse Effect.

(h) Title to Assets. Except as set forth on Schedule 2.1(h), each of the Company
and the subsidiaries has good and marketable title to all of its personal
property, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, or such that, individually or in the aggregate,
do not cause a Material Adverse Effect. The Company does not own any real
property.

(i) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any subsidiary which questions the validity of this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.

(j) Compliance with Law. The business of the Company and its subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except for
such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company and each of its subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(k) Taxes. The Company and each of the subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the subsidiaries for all current
taxes and other charges to which the Company or any subsidiary is subject and
which are not currently due and payable. None of the federal income tax returns
of the Company or any subsidiary have been audited by the Internal Revenue
Service. The Company has no knowledge of any additional assessments, adjustments
or contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company or any subsidiary for any
period, nor of any basis for any such assessment, adjustment or contingency.

(l) Certain Fees. Except as set forth on Schedule 2.1(l) hereto, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
or any subsidiary or any Purchaser with respect to the transactions contemplated
by this Agreement.

(m) Intellectual Property. The Company and its subsidiaries own, or have rights
to use, all inventions, know-how, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses, trade
secrets and other similar rights that are necessary for the conduct of their
respective businesses now operated by them which the failure to so have would
have or reasonably be expected to result in a Material

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Adverse Effect (collectively, the “Intellectual Property Rights”). Schedule
2.1(m) sets forth a complete and accurate list of the Company’s material
Intellectual Property Rights. Neither the Company’s nor any subsidiary’s
Intellectual Property Rights have expired or terminated, or are expected to
expire or terminate, within three years from the date of this Agreement. Neither
the Company nor any subsidiary has received written notice that the Intellectual
Property Rights used by the Company or any subsidiary violates or infringes upon
the rights of any person. To the knowledge of the Company, the Company and its
subsidiaries’ Intellectual Property Rights do not infringe any patent,
copyright, trademark, trade name or other proprietary rights of any third party,
and there is no claim, action or proceeding being made or brought against, or to
the Company’s knowledge, being threatened against, the Company or any subsidiary
regarding any of the Intellectual Property Rights used by the Company or any
subsidiary. The Company does not have any knowledge of an infringement by
another person of any of its Intellectual Property Rights by third parties and
has no reason to believe that any of its Intellectual Property Rights is
unenforceable. The Company has taken commercially reasonable security measures
to protect the secrecy and confidentiality of its Intellectual Property Rights.

(n) Transactions with Affiliates. Except as set forth on Schedule 2.1(n), there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Company or any subsidiary on the one hand, and (b) on the other hand, any
officer, employee, consultant or director of the Company, or any of its
subsidiaries, or any person owning any capital stock of the Company or any
subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder.

(o) Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Notes and the Warrants hereunder. Neither the Company
nor anyone acting on its behalf, directly or indirectly, has or will sell, offer
to sell or solicit offers to buy any of the Notes, the Warrants or similar
securities to, or solicit offers with respect thereto from, or enter into any
preliminary conversations or negotiations relating thereto with, any person, or
has taken or will take any action, so as to bring the issuance and sale of any
of the Notes and the Warrants under the registration provisions of the
Securities Act and applicable state securities laws, and neither the Company nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of any of the Notes and the Warrants.

(p) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and the filing of the Certificate of
Designation with the Secretary of the State of Delaware, no authorization,
consent, approval, license, exemption of, filing or registration with any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Notes and the Warrants, or for
the performance by the Company of its obligations under the Transaction
Documents.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(q) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser. The Company acknowledges that nothing
contained herein, or in any Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. The Company acknowledges that each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that for reasons of administrative convenience
only, the Transaction Documents have been prepared by counsel for one of the
Purchasers and such counsel does not represent all of the Purchasers but only
such Purchaser and the other Purchasers have retained their own individual
counsel with respect to the transactions contemplated hereby.

Section 2.2 Representations, Warranties and Covenants of the Purchasers. Each
Purchaser hereby makes the following representations, warranties and covenants
to the Company (with respect solely to itself and not with respect to any other
Purchaser), as of the date hereof, and as of each Closing Date in which such
Purchaser is participating in a Closing:

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, partnership or limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Notes and
Warrants being sold to it hereunder. The execution, delivery and performance of
this Agreement by such Purchaser and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, members, managers or
partners, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) No Conflicts. The execution, delivery and performance of this Agreement by
each Purchaser and the consummation by such Purchaser of the transactions
contemplated hereby and thereby or relating hereto do not and will not
(i) result in a violation of such Purchaser’s charter documents or bylaws or
other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Purchaser is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser’s ability to perform its obligations hereunder). Such Purchaser is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
the Notes or acquire the Warrants in accordance with the terms hereof, provided
that for purposes of the representation made in this sentence, such Purchaser is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

(d) Acquisition for Investment. Each Purchaser is acquiring the Notes and the
Warrants in the ordinary course of its business and solely for its own account
for the purpose of investment and not as a nominee or with a view to or for sale
in connection with distribution. Each Purchaser does not have a present
intention to sell the Notes or the Warrants in a manner that would violate the
registration requirements of Federal and state securities laws, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Notes or the Warrants to or through any person or entity;
provided, however, that by making the representations herein and subject to
Section 2.2(h) below, such Purchaser does not agree to hold the Notes or the
Warrants for any minimum or other specific term and reserves the right to
dispose of the Notes or the Warrants at any time in accordance with Federal and
state securities laws applicable to such disposition. Each Purchaser will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Notes or Warrants, nor will such Purchaser engage in any short
sale that results in a disposition of any of the Notes or Warrants by such
Purchaser, except in compliance with any applicable state and Federal securities
laws. Each Purchaser acknowledges that it is able to bear the financial risks
associated with an investment in the Notes and the Warrants and that it has been
given full access to such records of the Company and the subsidiaries and to the
officers of the Company and the subsidiaries and has carefully reviewed and
considered all such information as it has deemed necessary or appropriate to
conduct such Purchaser’s due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company.

(e) Status of Purchasers. Each Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

(g) No General Solicitation. Each Purchaser acknowledges that the Notes and the
Warrants were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.

(h) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Purchaser acknowledges that
such Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.

(i) General. Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirement of Federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.

(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Securities purchased hereunder
for purposes of Section 13(d) under the Exchange Act, and each Purchaser is
acting independently with respect to its investment in the Securities. Each
Purchaser understands that nothing in the Agreement or any other materials
presented to such Purchaser in connection with the purchase and sale of the
Notes and Warrants constitutes legal, tax or investment advice. Each Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Notes and Warrants.

(k) Risk of Loss; No Public Market. Each Purchaser understands that its
investment in the Notes and Warrants involves a significant degree of risk,
including a risk of total loss of such Purchaser’s investment. Each Purchaser
understands that there currently is no

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

public market for the securities of the Company; that the purchase price for the
Securities was established by negotiations between the Company and the
Purchasers; and that no representation is being made as to the future value of
any of the Company’s securities.

ARTICLE III

Covenants

The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees hereunder.

Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations of the transactions contemplated by
any of the Transaction Documents, including filing a Form D with respect to the
Notes, the Warrants, and the Warrant Shares as required under Regulation D and
applicable “blue sky” laws, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Notes, the Warrants and the
Warrant Shares to the Purchasers or subsequent holders.

Section 3.2 Registration and Listing. Unless the Company obtains written consent
of Purchasers holding Securities representing more than fifty percent (50%) of
all Securities and so long as a Purchaser beneficially owns any of the
Securities, the Company shall (a) either (i) cause its Common Stock to continue
to be registered under Section 12(b) or 12(g) of the Exchange Act, or
(ii) continue to voluntarily file all reports required to be filed as if the
Company were so registered, and in any event shall comply in all respects with
its reporting and filing obligations under the Exchange Act, (b) comply with all
requirements related to any registration statement filed pursuant to this
Agreement, and (c) not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein. Subject to the terms of the Transaction Documents, the Company
further covenants that it will take such further action as the Purchasers may
reasonably request, all to the extent required from time to time, to enable the
Purchasers to sell the Common Stock of the Company issuable upon exercise or
conversion of the Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144, unless the Company
obtains written consent of Purchasers holding Securities representing more than
fifty percent (50%) of all Securities and so long as a Purchaser beneficially
owns any of the Securities. Upon the request of the Purchasers, the Company
shall deliver to the Purchasers a written certification of a duly authorized
officer as to whether it has complied with such requirements.

Section 3.3 Inspection Rights. The Company shall permit, during normal business
hours and upon reasonable request and reasonable notice, each Purchaser or any
employees, agents or representatives thereof, so long as such Purchaser shall be
obligated hereunder to purchase the Notes or shall beneficially own any Notes,
or shall own Common Stock which, in the aggregate, represent more than 2% of the
total combined voting power of all voting securities then outstanding, for
purposes reasonably related to such Purchaser’s interests as a stockholder, to
examine and make reasonable copies of and extracts from the records and books of
account of,

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and visit and inspect the properties, assets, operations and business of the
Company and any subsidiary, and to discuss the affairs, finances and accounts of
the Company and any subsidiary with any of its officers, consultants, directors,
and key employees. As a condition to such inspection, Purchasers shall keep such
information confidential; provided that such information may be disclosed (i) to
the extent required by applicable law, regulation or legal process, subpoena,
civil investigative demand or other similar process, (ii) to the extent
reasonably necessary in connection with the enforcement of rights under this
Agreement, (iii) to any governmental, judicial or regulatory authority requiring
or requesting such information, and (iv) to its directors, officers, employees,
accountants, and legal counsel who need to know such information.

Section 3.4 Compliance with Laws. The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could have a Material Adverse Effect.

Section 3.5 Keeping of Records and Books of Account. The Company shall keep and
cause each subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

Section 3.6 Reporting Requirements. If the Commission ceases making periodic
reports filed under the Exchange Act available via the Internet, then at a
Purchaser’s request the Company shall furnish the following to such Purchaser so
long as such Purchaser shall be obligated hereunder to purchase the Notes and
Warrants or shall beneficially own any Securities:

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;

(b) Annual Reports filed with the Commission on Form 10-K as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and

(c) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.

Section 3.7 Amendments. The Company shall not amend or waive any provision of
the Certificate or Bylaws of the Company in any way that would materially and
adversely affect the rights of the holders of the Notes and/or Warrants. No
consideration shall be offered or paid to any holders of the Notes or the
Warrants to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
Purchasers holding Notes representing more than fifty percent (50%) of the
aggregate outstanding principal balances of all Notes or Purchasers holding more
than fifty percent (50%)

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of all shares issuable upon exercise of all Warrants, as the case may be. The
Company has not, directly or indirectly, made any material agreements with any
Purchasers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
All agreements with any Purchasers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents shall be disclosed to Purchasers in the Initial
Closing. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Purchaser has made any commitment or promise or
has any other obligation to provide any financing to the Company or otherwise.

Section 3.8 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any subsidiary to perform under any Transaction Document.

Section 3.9 Distributions. So long as any Notes remain outstanding, the Company
agrees that it shall not (i) declare or pay any dividends or make any
distributions to any holder(s) of Common Stock or (ii) purchase or otherwise
acquire for value, directly or indirectly, any Common Stock or other equity
security of the Company except for (y) repurchases of shares of Common Stock
issued to or held by employees, officers, directors, or consultants of the
Company or its subsidiaries upon termination of their employment or services
pursuant to agreements providing for the right of said repurchase, and
(z) repurchases of shares of Common Stock issued to or held by employees,
officers, directors, or consultants of the Company or its subsidiaries pursuant
to rights of first refusal contained in agreements providing for such rights.

Section 3.10 Use of Proceeds. An estimated allocation of the net proceeds from
the sale of the Securities hereunder is set forth on Schedule 3.10 hereto. The
net proceeds from the sale of the Securities hereunder shall not be used by the
Company to redeem any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock or to settle any outstanding litigation except
for fractional shares as set forth in the Exchange Agreements (as defined
below).

Section 3.11 Reservation of Shares. Upon determining the number of shares
issuable upon exercise of the Warrants and continuing for so long as any of the
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred ten percent (110%) of the aggregate number of shares of Common
Stock needed to provide for the issuance of the Warrant Shares.

Section 3.12 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Purchaser or its respective
nominee(s), for the Warrant Shares in such amounts as specified from time to
time by each Purchaser to the Company upon exercise of the Warrants in the form
of Exhibit F attached hereto (the “Irrevocable Transfer Agent Instructions”).
Prior to registration of the Warrant Shares under the Securities Act, all such
certificates shall bear the restrictive legend specified in Section 5.1 of this
Agreement. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 3.12 will be given by
the Company to its transfer agent and that the

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Warrant Shares shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement. If a Purchaser
provides the Company with an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that a public sale, assignment or transfer of the
Warrant Shares may be made without registration under the Securities Act or the
Purchaser provides the Company with reasonable assurances that such Warrant
Shares can be sold pursuant to Rule 144 without any restriction as to the number
of securities acquired as of a particular date that can then be immediately
sold, the Company shall permit the transfer, and, in the case of the Warrant
Shares, promptly instruct its transfer agent to issue one or more certificates
in such name and in such denominations as specified by such Purchaser and
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations under this Section 3.12 will cause irreparable harm to the
Purchasers by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 3.12 will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 3.12, that the Purchasers shall be entitled, in addition to all
other available remedies, to an order and/or injunction restraining any breach
and requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

Section 3.13 Disposition of Assets. So long as any principal amount remains
outstanding on any Note, neither the Company nor any Subsidiary shall sell,
transfer or otherwise dispose of any of its properties, assets and rights
including, without limitation, its software and intellectual property, to any
person except for licenses or sales to customers in the ordinary course of
business or with the prior written consent of the holders of a majority of the
aggregate outstanding principal balance of all Notes.

Section 3.14 Reporting Status. Unless the Company obtains written consent of
Purchasers holding Securities representing more than fifty percent (50%) of all
Securities and so long as a Purchaser beneficially owns any of the Securities,
the Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not cease filing
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.

Section 3.15 Disclosure of Transaction. The Company shall file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement, the Security Agreement, the form of Note, the form of Warrant,
the Certificate of Designation, the Warrant Amendments) as soon as practicable
following the Initial Closing but in no event more than four (4) Trading Days
following the Initial Closing, which Form 8-K shall be subject to prior review
and comment by counsel for the Purchasers. “Trading Day” means any day during
which the OTC Bulletin Board (or other quotation venue or principal exchange on
which the Common Stock is traded) shall be open for trading.

Section 3.16 Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the Common
Stock. The pledge of Common Stock shall not be deemed to be a transfer, sale or
assignment of the Common Stock

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereunder, and no Purchaser effecting a pledge of Common Stock shall be required
to provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document;
provided that a Purchaser and its pledgee shall be required to comply with the
provisions of Article V hereof in order to effect a sale, transfer or assignment
of Common Stock to such pledgee. At the Purchasers’ expense, the Company hereby
agrees to execute and deliver such documentation as a pledgee of the Common
Stock may reasonably request in connection with a pledge of the Common Stock to
such pledgee by a Purchaser.

Section 3.17 Sarbanes-Oxley Act. The Company shall use its best efforts to be in
compliance with the applicable provisions of the Sarbanes-Oxley Act.

Section 3.18 Mergers and Acquisitions. Unless the Company obtains written
consent of Purchasers holding Notes representing more than fifty percent
(50%) of the aggregate outstanding principal balances of all Notes or until such
time that no outstanding principal balance remains under the Notes, the Company
shall not by operation of law or otherwise, merge with, consolidate with,
acquire all or substantially all of the assets or capital stock of, or otherwise
combine with, any partnership, joint venture, trust, association, corporation,
limited liability company or other entity.

Section 3.19 Related Party Transactions. Unless the Company obtains written
consent of Purchasers holding Notes representing more than fifty percent
(50%) of the aggregate outstanding principal balances of all Notes or until such
time that no outstanding principal balance remains under the Notes, the Company
shall not enter into, or agree to enter into, any agreement with any member of
the Board of Directors of the Company or Triple Ring Technologies, Inc. (“Triple
Ring”) except (i) such agreements identified in the Company’s Form 10-Q filed
with the Commission on May 13, 2009 as in effect as of the Initial Closing Date,
(ii) agreements related to or in connection with services rendered and expenses
incurred under the Professional Services Agreement by and between Triple Ring
and the Company (the “PSA”) as in effect as of the Initial Closing Date;
(iii) agreements for other services rendered by Triple Ring not to exceed
twenty-five thousand dollars ($25,000) in any calendar month for such other
services unless the Company obtains the approval of the Audit Committee of its
Board of Directors for such excess amount; and (iv) the Exchange Agreements.

Section 3.20 Additional Debt Financing. Unless the Company obtains written
consent of Purchasers holding Notes representing more than fifty percent
(50%) of the aggregate outstanding principal balances of all Notes or until such
time that no outstanding principal balance remains under the Notes, the Company
shall not enter into any written agreements to incur debt financing after the
Initial Closing Date except the (i) Obligations (as defined below), (ii) debt
financing which repays all outstanding principal under the Notes,
(iii) compensation, reimbursement or withholding amounts for employees and
service providers, (iii) amounts incurred with Triple Ring under the PSA and for
other services rendered not to exceed twenty-five thousand dollars ($25,000) in
any calendar month for such other services unless the Company obtains the
approval of the Audit Committee of its Board of Directors for such excess
amount, (iv) amounts arising out of the Company’s sublease agreement and
expenses associated with the Company’s facilities and (v) any other amounts in
an aggregate principal amount not to exceed $250,000. “Obligations” shall mean
all loans, advances, liabilities and obligations for the

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment of monetary amounts owing by Company to the Purchasers arising under
this Agreement or the Notes including without limitation all principal,
interest, fees, charges, claims, expenses, attorneys’ fees and any other sum
chargeable to the Company under this Agreement or the Notes.

Section 3.21 Subsequent Events. Until the earlier of (i) such time that no
outstanding principal balance remains under the Notes or (ii) two (2) persons
selected by Vision Opportunity Master Fund, Ltd. are appointed to the Company’s
Board of Directors as provided below, the Company shall permit a representative
of Vision Opportunity Master Fund, Ltd. to attend all meetings of the Company’s
Board of Directors in a nonvoting observer capacity; provided, however, that
such representative shall agree to hold in confidence and trust and to act in a
fiduciary manner with respect to all information provided; and, provided
further, that the Company reserves the right to withhold any information and to
exclude such representative from any meeting or portion thereof if access to
such information or attendance at such meeting could adversely affect the
attorney-client privilege between the Company and its counsel. Within ten
(10) days following receipt of a written request from Vision Opportunity Master
Fund, Ltd., the Company shall ensure that two (2) persons selected by Vision
Opportunity Master Fund, Ltd. shall be appointed to replace two seats on the
Board of Directors of the Company subject to satisfactory background check by
the Company’s independent auditors and approval of the Board of Directors of the
Company which approval shall not be unreasonably withheld

Section 3.22 Exchange Agreement. The Company shall enter into Exchange
Agreements with the holders of its Series A Preferred Stock substantially in the
form attached hereto as Exhibit I (the “Exchange Agreements”) and shall issue
its Series A-1 Preferred Stock in exchange for its Series A Preferred Stock
pursuant to the Exchange Agreements.

ARTICLE IV

Conditions

Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Securities. The obligation hereunder of the Company to issue and sell the Notes
and the Warrants to each Purchaser (taken individually) is subject to the
satisfaction or waiver, at or before each Closing, of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.

(a) Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date
applicable to such Purchaser as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) Delivery of Purchase Price. The Purchase Price for the Notes and Warrants
has been delivered to the Company.

(e) Delivery of Transaction Documents. The Transaction Documents have been duly
executed and delivered by the Purchasers to the Company.

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase
the Securities. The obligation hereunder of each Purchaser to acquire and pay
for the Notes and the Warrants is subject to the satisfaction or waiver, at or
before each Closing, of each of the conditions set forth below. These conditions
are for each Purchaser’s sole benefit and may be waived by such Purchaser at any
time in its sole discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all respects as of the date when made and shall be true and
correct in all material respects as of the Closing Date applicable to such
Purchaser as though made at that time (except for representations and warranties
that are expressly made as of a particular date, which shall be true and correct
in all material respects as of such date).

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(e) Certificate of Designation of Rights and Preferences. The Certificate of
Designation in the form of Exhibit E attached hereto shall have been filed with
the Secretary of State of Delaware.

(f) Notes and Warrants. The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Notes and Warrants being acquired by such Purchaser at the
Closing.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchasers (the “Resolutions”).

(h) Reservation of Shares. As of the Closing Date, the Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, no less than such number of shares of Common Stock equal to one
hundred ten percent (110%) of the number of shares of Common Stock as shall from
time to time be sufficient to effect the exercise of the Warrants then
outstanding.

(i) Transfer Agent Instructions. As of the Closing Date, the Irrevocable
Transfer Agent Instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

(j) Good Standing Certificates. Such Purchaser shall have received good standing
certificates showing the Company and any subsidiary are validly existing and in
good standing under the laws of the state of its incorporation.

(k) Release of Lien. Sadis & Goldberg LLP shall have received a UCC termination
statement from Triple Ring releasing the current lien on all Company assets in
favor of Triple Ring. Such termination statement shall be held in trust by
Sadis & Goldberg LLP until written confirmation of transfer by Vision
Opportunity Master Fund, Ltd. to Triple Ring of One Million Four Hundred
Sixty-Seven Thousand Eight Hundred Two and  02/100 Dollars ($1,467,802.02)
against the outstanding principal and interest balance under the Credit and
Security Agreement between the Company and Triple Ring dated as of March 12,
2009 (the “Credit and Security Agreement”).

(l) Warrant Amendments. The Company shall have delivered to the Purchasers an
executed copy of the Warrant Amendments, in substantially the form of Exhibit G
hereto.

(m) Employment Agreements. The Company and Marc Whyte, Edward Solomon and
William Frederick shall have entered into amendments to their employment
agreements substantially in the form attached hereto as Exhibit H.

(n) Material Adverse Effect. There have been no events or occurrences on or
before the Closing Date which, individually or in the aggregate, have had or
would reasonably be expected to have a Material Adverse Effect.

(o) Series A-1 Preferred Stock. The Company shall have delivered to Sadis &
Goldberg LLP, stock certificates representing shares of the Company’s Series A-1
Preferred Stock to be exchanged pursuant to the Exchange Agreements for shares
of the Company’s Series A Preferred Stock held by Vision Opportunity Master
Fund, Ltd and Vision Capital Advantage Fund, L.P.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

Stock Certificate Legend

Section 5.1 Legend. Each certificate representing the Notes and the Warrants,
and, if appropriate, securities issued upon conversion or exercise thereof,
shall be stamped or otherwise imprinted with a legend substantially in the
following form (in addition to any legend required by applicable state
securities or “blue sky” laws):

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

The Company agrees to reissue certificates representing any of the Warrant
Shares, without the legend set forth above if at such time, prior to making any
transfer of any such securities, such holder thereof shall give written notice
to the Company describing the manner and terms of such transfer and removal as
the Company may reasonably request. Such proposed transfer and removal will not
be effected until: (a) either (i) the Company has received an opinion of counsel
reasonably satisfactory to the Company, to the effect that the registration of
the Warrant Shares under the Securities Act is not required in connection with
such proposed transfer, or (ii) a registration statement under the Securities
Act covering such proposed disposition has been filed by the Company with the
Commission and has become effective under the Securities Act; and (b) either
(i) the Company has received an opinion of counsel reasonably satisfactory to
the Company, to the effect that registration or qualification under the
securities or “blue sky” laws of any state is not required in connection with
such proposed disposition, or (ii) compliance with applicable state securities
or “blue sky” laws has been effected or a valid exemption exists with respect
thereto. The Company will respond to any such notice from a holder within five
(5) business days. In the case of any proposed transfer under this Section 5.1,
the Company will use reasonable efforts to comply with any such applicable state
securities or “blue sky” laws, but shall in no event be required, (x) to qualify
to do business in any state where it is not then qualified, (y) to take any
action that would subject it to tax or to the general service of process in any
state where it is not then subject, or (z) to comply with state securities or
“blue sky” laws of any state for which registration by coordination is
unavailable to the Company. The restrictions on transfer contained in this
Section 5.1 shall be in addition to, and not by way of limitation of, any other
restrictions on transfer contained in any other section of this Agreement.
Whenever a certificate representing the Warrant Shares is required to be issued
to a Purchaser without a legend, in lieu of delivering physical certificates
representing the Warrant Shares (provided that a registration statement under
the Securities Act providing for the resale of the Warrant Shares is then in
effect), the Company shall cause its transfer agent to electronically

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

transmit the Warrant Shares to a Purchaser by crediting the account of such
Purchaser or such Purchaser’s Prime Broker with the Depository Trust Company
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system (to the
extent not inconsistent with any provisions of this Agreement).

ARTICLE VI

Indemnification

Section 6.1 Indemnification of Purchasers. The Company agrees to indemnify and
hold harmless the Purchasers (and their respective directors, officers,
managers, partners, members, shareholders, affiliates, attorneys, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the any such
persons as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein.

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give prompt written notice
to the party required to provide indemnification under this Article VI (the
“indemnifying party”) of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give prompt notice. In case any
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect to such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
In the event that the indemnifying party advises an indemnified party that it
will contest such a claim for indemnification hereunder, or fails, within thirty
(30) days of receipt of any indemnification notice to notify, in writing, such
person of its election to defend, settle or compromise, at its sole cost and
expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

VI to the contrary, the indemnifying party shall not, without the indemnified
party’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the indemnified party or which does not include, as an unconditional term
thereof, the giving by the claimant or the plaintiff to the indemnified party of
a release from all liability in respect of such claim. The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.

Section 6.3 Exclusive Remedy. After the Closing, the indemnities provided for
herein shall constitute the sole and exclusive remedy of any indemnified party
for damages arising out of, resulting from or incurred in connection with any
claims related to this Agreement or arising out of the issuance and sale of the
Notes and the Warrants.

ARTICLE VII

Miscellaneous

Section 7.1 Fees and Expenses. Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. Notwithstanding the
foregoing sentence, the Company shall pay (i) all reasonable attorneys’ fees and
expenses (including disbursements and out-of-pocket expenses) incurred by the
Purchasers in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated thereunder, which payment shall be made at and in the
event of the occurrence of the Initial Closing (which fees and expenses shall
not exceed $35,000) and (ii) reasonable attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) agreed upon in writing by the Company
in connection with any amendments, modifications or waivers of this Agreement or
any of the other Transaction Documents. The Company shall pay all reasonable
fees and expenses incurred by the Purchasers in connection with the enforcement
of this Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys’ fees and expenses but only if the
Purchasers are successful in any litigation or arbitration relating to such
enforcement.

Section 7.2 Specific Enforcement, Consent to Jurisdiction.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to seek an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section  7.2
shall affect or limit any right to serve process in any other manner permitted
by law.

Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents collectively contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holders of a majority of the
outstanding principal balance of the Notes then outstanding. No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the Notes then outstanding.

Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or by facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

  If to the Company:     

39655 Eureka Drive

Newark, California 94560

Attn: Chief Executive Officer

Facsimile: (510) 291-3001

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  with copies to:     

Morrison & Foerster LLP

755 Page Mill Road

Palo Alto, California 94304-1018

Attn: Michael C. Phillips

Facsimile: (650) 494-0792

  If to any Purchaser:      At the address of such Purchaser set forth on
Exhibit A to this Agreement, with copies to Purchaser’s counsel as set forth on
Exhibit A or as specified in writing by such Purchaser.

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

Section 7.5 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a material right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

Section 7.6 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

Section 7.7 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 7.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.

Section 7.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person (other than the indemnified parties under Article VI).

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.11 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closings
hereunder for a period of one year following the last Closing Date.

Section 7.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile or electronic transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or
electronic signature were the original thereof.

Section 7.13 Publicity. The Company agrees that it will not include in any
written materials, and will not include in any public announcement, the name of
the Purchasers without the consent of the Purchasers unless and until such
disclosure is required by law or applicable regulation, and then only to the
extent of such requirement.

Section 7.14 Severability. The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.

Section 7.15 Further Assurances. From and after the date of this Agreement, upon
the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Notes,
the Warrants, the Warrant Shares, the Security Agreement and the other
Transaction Documents.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

NOVARAY MEDICAL, INC. By:  

/s/ Marc Whyte

  Marc C. Whyte, Chief Executive Officer

[Company Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

VISION OPPORTUNITY MASTER FUND, LTD. By:  

/s/ Adam Benowitz

Name:  

Adam Benowitz

Title:  

PM

[Purchaser Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A to the

NOTE AND WARRANT PURCHASE AGREEMENT FOR

NOVARAY MEDICAL, INC.

PURCHASERS AND AMOUNTS

 

Names and Addresses of the Purchasers

   Purchase Price   

Notes & Warrants Purchased

Vision Opportunity Master Fund, Ltd.

c/o Vision Capital Advisors, LLC

20 West 55th Street, 5th Floor

New York, NY 10019

Attn: Jess Jones

   $ 2,750,000   

$2,750,000 principal amount of Note

 

Warrants: 1,500,000

With a copy to:

     

Sadis and Goldberg LLP

551 Fifth Avenue, 21st Floor

New York, New York 10176

Attn: Paul Fasciano, Esq.

     

 

F-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F to the

NOTE AND WARRANT AGREEMENT FOR

NOVARAY MEDICAL, INC.

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

as of July 2, 2009

Registrar and Transfer Company

10 Commerce Drive

Cranford New Jersey 07016

Ladies and Gentlemen:

Reference is made to that certain Note and Warrant Purchase Agreement (the
“Purchase Agreement”), dated as of July 2, 2009, by and among NovaRay Medical,
Inc., a Delaware corporation (the “Company”), and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company is issuing to the
Purchasers senior secured 12% convertible bridge notes (the “Notes”), and
warrants (the “Warrants”) to purchase the Company’s common stock, $0.0001 per
share (the “Common Stock”). This letter shall serve as our irrevocable
authorization and direction to you provided that you are the transfer agent of
the Company at such time) to issue shares of Common Stock upon exercise of the
Warrants (the “Warrant Shares”) to or upon the order of a Purchaser from time to
time upon (i) surrender to you of a properly completed and duly executed
Exercise Notice, as the case may be, in the form attached hereto as Exhibit I,
(ii) in the case of the Warrants being exercised, a copy of the Warrants (with
the original Warrants delivered to the Company) being exercised (or, in each
case, an indemnification undertaking with respect to such share certificates or
the warrants in the case of their loss, theft or destruction), and
(iii) delivery of a treasury order or other appropriate order duly executed by a
duly authorized officer of the Company. So long as you have previously received
(x) written confirmation from counsel to the Company that a registration
statement covering resales of the Warrant Shares has been declared effective by
the Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the “1933 Act”), and no subsequent notice by the Company or
its counsel of the suspension or termination of its effectiveness and (y) a copy
of such registration statement, and if the Purchaser represents in writing that
the Warrant Shares were sold pursuant to the registration statement and that a
prospectus was delivered in accordance prospectus delivery requirements under
the 1933 Act, then certificates representing the Warrant Shares shall not bear
any legend restricting transfer of the Warrant Shares thereby and should not be
subject to any stop-transfer restriction; provided, however, that if you have
not previously received those items and representations listed above, then the
certificates for the Warrant Shares shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR

 

F-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE
STATE SECURITIES LAWS, OR NOVARAY MEDICAL, INC. SHALL HAVE RECEIVED AN OPINION
OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Warrant Shares in
the event a registration statement covering the Warrant Shares is subject to
amendment for events then current.

Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (510) 619-9200.

 

Very truly yours, NovaRay Medical, Inc. By:  

/s/ Marc Whyte

Name:   Marc C. Whyte Title:   Chief Executive Officer

ACKNOWLEDGED AND AGREED:

 

REGISTRAR AND TRANSFER COMPANY

By:

 

Name:

 

Title:

 

Date:

 

 

F-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

FORM OF EXERCISE NOTICE

EXERCISE FORM

NOVARAY MEDICAL, INC.

The undersigned                             , pursuant to the provisions of the
within Warrant, hereby elects to purchase             shares of Common Stock of
NovaRay Medical, Inc. covered by the within Warrant.

 

Dated:                                          Signature  

 

    Address  

 

     

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise:                             

ASSIGNMENT

FOR VALUE RECEIVED,                             hereby sells, assigns and
transfers unto                              the within Warrant and all rights
evidenced thereby and does irrevocably constitute and appoint
                            , attorney, to transfer the said Warrant on the
books of the within named corporation.

 

Dated:                                          Signature  

 

    Address  

 

     

 

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED,                             hereby sells, assigns and
transfers unto                         the right to purchase             shares
of Warrant Stock evidenced by the within Warrant together with all rights
therein, and does irrevocably constitute and appoint
                            , attorney, to transfer that part of the said
Warrant on the books of the within named corporation.

 

Dated:                                          Signature  

 

    Address  

 

     

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FOR USE BY THE ISSUER ONLY:

This Warrant No. W-            canceled (or transferred or exchanged) this
            day of                     ,             , shares of Common Stock
issued therefor in the name of                         , Warrant No.
W-            issued for             shares of Common Stock in the name of
                        .